DETAILED ACTION
This Office Action is in response to Applicants Application filed on June 9, 2021.  Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 9, 2021 has been considered by the examiner.

Specification
3.	The disclosure is objected to because of the following informalities: the status of the related applications in paragraph 0001 needs to be updated.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1. 3, 4, 9, 11, 12, 15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 1 recites the limitation “the client devices” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
7.	Claim 3 recites the limitation “the client devices” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
8.	Claim 4 recites the limitation “the client devices” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
9.	Claim 4 recites the limitation “the hosted browser sessions” in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
10.	Claim 9 recites the limitation “the client devices” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
11.	Claim 11 recites the limitation “the client devices” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
12.	Claim 12 recites the limitation “the client devices” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
13.	Claim 12 recites the limitation "the hosted browser sessions" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
14.	Claim 15 recites the limitation “the client devices” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
15.	Claim 17 recites the limitation “the client devices” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
16.	Claim 18 recites the limitation “the client devices” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
17.	Claim 18 recites the limitation "the hosted browser sessions" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
19.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,038,988. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are broader in scope and thus encompass the subject matter already claimed in the allowed US Pat. No. 11,038,988.

Claim Rejections – 35 USC § 102
20.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


21.	Claim(s) 1, 3, 5-9, 11, 13-15, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kay et al (hereinafter, “Kay”, U.S. Pat. No. 8,386,604).
As per claims 1, 9 and 15, Kay discloses a computing device, method and a non-transitory computer-readable medium comprising:
a memory (col. 13, line 55) and a processor (col. 13, line 38) cooperating with the cooperating with the memory to:
communicate with a plurality of devices (col. 7, lines 18-23 and lines 52-57; Kay discloses a plurality of client devices remoted launching web applications via a browser installed on the client device) and 
determine a problem with a Web application based upon received data from the client devices (col. 8, lines 33-45: Kay discloses determining there is a problem with the NewsApp based on search queries performed by the client device), and
cause at least one of the client devices to display a graphical overlay (i.e. dialog box/pop-up window) over the given Web application, the graphical overlay including content related to the determined problem (col. 10, lines 10-41; Kay discloses displaying a dialog box/pop-up window over the web application which includes information regarding the problem and performance issue).
As per claims 3, 11 and 17, Kay discloses:
wherein at least some of the client devices access the Web application through managed browsers installed on the client devices, and the processor receives the data from the managed browsers (col. 7, lines 18-23).
As per claim 5, 13 and 19, Kay discloses:
wherein the data comprises user navigation data, and wherein the problem comprises a user navigation problem (col. 4, lines 5-15 and col. 7, lines 17-67).
As per claim 6, 14 and 20, Kay discloses:
wherein the processor determines the problem based upon a latency of the Web application (col. 10, lines 10-31).
As per claims 7, Kay discloses:
wherein the processor determines the problem based upon a timing to complete a form within the given Web applications (col. 7, lines 17-67).

Claim Rejections – 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	Claims 2, 4, 10, 12, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kay in view of Momchilov et al (hereinafter, “Momchilov”, U.S. Pub. No. 2017/0339250).
As per claims 2, 10 and 16, Kay discloses the invention substantially as claims discussed above.
However, Kay does not explicitly disclose:
wherein the Web applications comprise Software as a Service (SaaS) applications.
Momchilov discloses a virtual browser integration comprising:
wherein the Web applications comprise Software as a Service (SaaS) applications (paragraphs 0076 and 0081).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kay by specifying that web applications comprise Software as a Service (SaaS) applications for providing secure applications to a client when executed by the client device.
As per claims 4, 12 and 18, Kay discloses the invention substantially as claims discussed above.
However, Kay does not explicitly disclose:
wherein the processor is furthered configured to host browser sessions through which at least some of the client devices access the Web application and received the data from the hosted browser sessions.
Momchilov discloses a virtual browser integration comprising:
wherein the processor is furthered configured to host browser sessions through which at least some of the client devices access the Web application and received the data from the hosted browser sessions (paragraphs 0146, 0157-0160).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kay by incorporating or implementing launching a hosted virtual browser application in a virtual session for providing access to native “web” applications to provide both native user experience as well as full-blown web application functionality.

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ljb
July 27, 2022